EXHIBIT 10.5

 

NEGATIVE PLEDGE AGREEMENT

 

Pledgor:     Hardinge Technology Systems, Inc.

 

Borrower:  Hardinge Inc.

 


BANK:     MANUFACTURERS AND TRADERS TRUST COMPANY, A NEW YORK BANKING
CORPORATION WITH ITS PRINCIPAL BANKING OFFICE AT ONE M&T PLAZA, BUFFALO, NEW
YORK 14203.  ATTENTION: OFFICE OF GENERAL COUNSEL

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Pledgor and Borrower
hereby agree as follows:

 

1.             Until such time as all Indebtedness has been irrevocably paid in
full, Pledgor will not cause or permit, whether upon the happening of any
contingency or otherwise, any of Pledgor’s assets indicated below (check
appropriate box(es) below):

 

o    all Pledgor’s personal property assets, including, without limitation, all
accounts, chattel paper,      investment property, deposit accounts, documents,
equipment, farm products, fixtures, general      intangibles (including
intellectual property), instruments, inventory, causes of action (including    
tort claims), and all proceeds and products thereof,

 

x   Pledgor’s interest in the real property located at One Hardinge Drive,
Elmira, New York, and/or as more particularly described on the attached Schedule
A,

 

o    certain assets of Pledgor, more particularly described as follows or on the
attached Schedule A:

                                                                                                                                                      ,

 

whether now owned or hereafter acquired, and wherever located (collectively, the
AProperty@), to be transferred or conveyed, or to become subject to any lien,
mortgage, security interest, tax lien, warrant or any other encumbrance, except
in favor of the Bank.

 

2.             “Indebtedness” shall mean either (check appropriate box below):

 

x   any and all indebtedness owed by Borrower to the Bank, whether now existing
or hereafter incurred, of every kind and character, direct or indirect, and
whether such indebtedness is from time to time reduced and thereafter increased,
or entirely extinguished and thereafter reincurred, including, without
limitation:  (i) indebtedness not yet outstanding, but contracted for, or with
respect to which any other commitment by the Bank exists; (ii) all interest
provided in any instrument, document, or agreement which accrues on any
indebtedness until payment of such indebtedness in full; (iii) any credit or
financial accommodations extended by the Bank to Borrower after the commencement
of a bankruptcy proceeding by or against Borrower under Title 11 of the United
States Code, or otherwise, and (iv) any sums owed by Borrower to others which
the Bank has obtained, or may obtain, by assignment or otherwise.

 

o    any and all indebtedness owed by Borrower to the Bank pursuant to a certain
note dated                                           , 20        , in the
original principal amount of
$                                                    , given by Borrower to the
Bank, and any amendments, modifications or replacements thereto.

 

--------------------------------------------------------------------------------


 

3.             Borrower understands and acknowledges that the Bank is relying
upon this Agreement as additional security in connection with the Indebtedness,
and that any breach of this Agreement by Pledgor shall constitute an event of
default under the terms of any agreement evidencing the Indebtedness and
Borrower’s obligations for the payment thereof (collectively, the “Loan
Documents”). Upon the breach of this Agreement by Pledgor, the Bank may take
such actions and enforce such remedies as the Bank may deem necessary or
appropriate, under the terms of any Loan Document or pursuant to applicable
law.  Notwithstanding the foregoing, nothing in this Agreement shall be
construed to alter the demand nature of the Indebtedness (if applicable) or any
financial accommodation provided by the Bank to Borrower in connection
therewith.

 

4.             All the rights and remedies of the Bank pursuant to this
Agreement and any other document executed by Pledgor or Borrower shall be
cumulative, and no such right or remedy shall be exclusive of any other such
right or remedy.

 

5.             Pledgor agrees that the Bank, after the occurrence of an Event of
Default under the Loan Documents, may record this Agreement in the real property
records or other governmental offices wherever any Property is located.

 

6.             If Pledgor and Borrower are not the same person or entity, then
the term “Pledgor”, as used in this Agreement, shall be deemed to include,
individually and collectively, Pledgor and Borrower.

 

WITNESS the due execution hereof as a SEALED instrument, and the delivery hereof
to the Bank this 10th day of December, 2009.

 

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

 

By:

/S/ RICHARD L. SIMONS

 

Name:

Richard L. Simons

 

Title:

President

 

 

 

 

HARDINGE INC.

 

 

 

 

By:

/S/ EDWARD J. GAIO

 

Name:

Edward J. Gaio

 

Title:

Vice President and CFO

 

 

ACKNOWLEDGMENTS

STATE OF NEW YORK

)

 

: SS.

COUNTY OF CHEMUNG

)

 

On the 10th day of December in the year 2009 before me, the undersigned, a
Notary Public in and for said State, personally appeared  RICHARD L. SIMONS
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s)  is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ NANCY CURREN

 

Notary Public – Nancy Curren

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

: SS.

COUNTY OF CHEMUNG

)

 

On the 10th day of December in the year 2009 before me, the undersigned, a
Notary Public in and for said State, personally appeared EDWARD J. GAIO
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s)  is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ NANCY CURREN

 

Notary Public – Nancy Curren

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Town of Horseheads

Tax Map Nos. 69.05-2-3.1, 69.05-2-3.4, and a portion of 69.09-4-62

 

Town of Horseheads

Portion of Tax Map No. 69.09-4-62

 

Town of Horseheads

Tax Map No. 69.04-4-34

 

Town of Horseheads

Tax Map Nos. 69.09-4-59.1 & 69.09-4-59.2

 

Town of Horseheads

Tax Map No. 69.10-2-67

 

Town of Horseheads

Tax Map No. 69.10-2-25

 

--------------------------------------------------------------------------------